Case 2:19-cv-03152-MKB-RER Document 17-6 Filed 06/05/19 Page 1 of 12 PagelD #: 206

EXHIBIT C
Flynn v, Estevez, 221 So.3d 1241 (2017)

 

346 Ed, Law Rep. 653, 42 Fla. L. Weekly D1443

'” KeyCite Yellow Flag - Negative Treatment
Declined to Extend by Rubinstein v. Temple Israel Early Leaming
Center, Mich.App., February 22, 2018
201 So.3d 1241
District Court of Appeal of Florida,
First District.

Patrick FLYNN, as Parent and Guardian of §.F., a
Minor Child, Appellant,
Vv.
Felipe ESTEVEZ, Bishop of the Diocese of St.
Augustine, Appellee.

CASE NO. 1D15~-3923
| 121
Opinion filed June 27, 2017

Synopsis

Background: After his non-immunized son was denied
admission to private- religious school, parent brought
action against religious diocese, which operated school,
seeking injunctive and declaratory relief, claiming that
school’s policy, requiring that all students be immunized
as a condition of admission, violated his statutory right to
exempt his child from compulsory immunizations. The
Circuit Court, Duval County, Karen K. Cole, J., dismissed
action, and parent appealed,

13]

[Holding:] The District Court of Appeal, Makar, J., held
that ecclesiastical abstention doctrine, also called the
church autonomy doctrine, precluded court from wading
into the religious controversy between diocese and parent.
Affirmed.

Bilbrey, J., concurred and filed opinion.

Kelsey, J., concurred in result only and filed opinion.

West Headnotes (8)

I Religious Societies 1
~=Judicial supervision in general

 

“Church autonomy doctrine,” or “ecclesiastical
abstention doctrine,” prevents civil courts from
deciding matters that require adjudication of
theological controversy, church discipline,
ecclesiastical government, or the conformity of
the members of the church to the standard of
morals required of them, such that secular courts
must accept the decision by the highest
ecclesiastical authority on such matters.

4 Cases that cite this headnote

Religious Societies
Judicial supervision in general

Church autonomy doctrine, or ecclesiastical
abstention doctrine, precludes secular courts
from becoming arbiters of religious matters and
the circumvention or erosion of church doctrine
by those who disagree with it,

3 Cases that cite this headnote

Constitutional Law
& Ecclesiastical matters

Church autonomy doctrine, or ecclesiastical
abstention doctrine, which has roots in both the
free exercise and establishment clauses of the
First Amendment has its core application in
cases where a court intrudes on a church’s
autonomous management of its own internal
affairs and property, thereby either burdening or
inhibiting the exercise of religious freedom (free
exercise clause) or fostering an excessive
government entanglement with religion
(establishment clause). U.S. Const. Amend, 1,

1 Cases that cite this headnote

Religious Societies
4=Judicial supervision in general

 

WESTLAYY #229073 Thorason Reulers, No clan ke ongmai 3, Governm
Flynn v. Estevez, 221 So.3d 1244 (2017)

 

346 Ed. Law Rep. 653, 42 Fla. L. Weekly D1443

Simply because a church is involved as a litigant
does not make the matter a religious one and
subject to church autonomy doctrine, or
ecclesiastical abstention doctrine, and instead,
inquiry must be made as to the nature of the
dispute and whether it can be decided on neutral
principles of secular law without a court
intruding upon, interfering with, or deciding
church doctrine.

4 Cases that cite this headnote

iS] Health
Vaccination and immunization

Neutral state laws compelling immunizations are
generally considered to be constitutionally valid
ones that do not violate religious freedoms.

Cases that cite this headnote

16] Education
g=-Admission and attendance

Parent, whose son was not immunized and was
denied admission to private religious school,
whose policy required that all students be
immunized as a condition of admission, did not
have free-standing federal or state constitutional
right of religious freedom to refuse
immunizations for his child as a condition of
school admission.

Cases that cite this headnote

(7 Constitutional Law
e=Self-Executing Provisions

A legislative license is not needed to exercise a
constitutional freedom.

Cases that cite this headnote

18] Education
4Admission and attendance
Religious Societies
é=Judicial supervision in general

Ecclesiastica! abstention doctrine, also called the
church autonomy doctrine, precluded court from
wading into the religious controversy between
diocese, which operated private religious school,
whose policy required that all students be
immunized as a condition of admission, and
parent seeking admission of his non-immunized
son to first grade; diocese had religiously-based
immunization policy with which parent
disagreed, parent sought the power of the State
to compel diocese to depart from its
point-of-view and admit his non-immunized
son, but doing so would further parent’s own
religious views at the expense of the diocese’s
on the topic of immunizations, and case
presented religious disagreement between a
church and one of its members for which
abstention was appropriate. Fla. Stat. Ann. §
1003.22(5}.

Cases that cite this headnote

*1243 An appeal from the Circuit Court for Duval
County, Karen K. Cole, Judge.

Attorneys and Law Firms

David Dancu, of Naples, Florida, Alan Phillips, of Arden,
North Carolina, for Appellant.

Dennis E. Guidi and Michael J. Korn, of Jacksonville,
Florida, for Appellee.

Opinion

MAKAR, J.,

The Catholic Diocese of St. Augustine, Florida, through
its Bishop Felipe Estevez (whom we’ll call “the Diocese”
for simplicity}, seeks jurisdictional autonomy under its

 

WESTLAYY ©2079 Thomson Rautera No claim fo ongmal US Government Works 2
Fiynn v. Estevez, 221 So0.3d 1241 (2017)

 

346 Ed. Law Rep. 653, 42 Fla. L. Weekly D1443

ecclesiastical powers to prevent a secular court from
reviewing its decision to require that all students admitted
to its schools be immunized as required by Florida law.
Its policy, however, conflicts with a statutory exemption
that allows parents to object on religious grounds to
immunization of their children as a condition of
admission to Florida public and private schools. The trial
court concluded that the ecclesiastical abstention doctrine,
also called the church autonomy doctrine, precluded it
from wading into the religious controversy between the
Diocese and a Catholic parent seeking admission of his
non-immunized son to first grade. We agree,

1.

Patrick Flynn and his wife have eight children, all of
whom attended schools under the control of the Diocese
to ensure a comprehensive Catholic education. Earlier in
their lives, some of the older children received
vaccinations prior to the Flynns deciding that doing so
was inconsistent with their relationship with God, The
youngest—who has not been vaccinated—graduated in
2015 from kindergarten at Holy Spirit School, a private
Catholic elementary school in Jacksonville, Florida,
operated by the Diocese, the latter wielding ecumenical
authority over elementary and high schools under its
dominion in Northeast Florida, The Diocese previously
allowed non-vaccinated students to attend its schools but
changed its policy for the 2015-2016 school year,
requiring that all students be immunized as a condition of
admission. As a result, Flynn provided the school] with his
religious objection in writing’ and attempted to resolve
the matter internally with the Diocese. Nonetheless, his
rising-first-grader was denied admission, prompting Flynn
to sue in circuit court for injunctive and declaratory relief,
claiming the new policy violated his statutory right to
exempt his child from compulsory immunizations at Holy
Spirit.

Student immunization is pervasive. Like every other
state; Florida imposes student immunization
requirements on both public *1244 and private schools
from prekindergarten to grade twelve. § 1003.22, Fla.
Stat. (2009). As a “private school” under Florida’s
education statutes,’ Holy Spirit must comply with various
laws including the one mandating that students be
immunized against communicable diseases.‘ Statutory
exemptions exist such as a medical exemption certified by
a licensed physician, a temporary exemption for
transferees and homeless children, and so on. Id, §

1003.22(5)(a)-(e). The Department of Health can also
determine “that, according to recognized standards of
medical practice, amy required immunization — is
unnecessary or hazardous.” Id. § 1003.22(5)(d). During
any declared communicable disease emergency, children
“identified as not being immunized against the disease for
which the emergency has been declared shall be
temporarily excluded from school” until a county’s health
department specifies. Id, § 1003.22(9).

Florida’s statutory religious exemption provides that
immunization requirements do not apply if “[t]he parent
of the child objects in writing that the administration of
immunizing agents conflicts with his or her religious
tenets or practices.” § 1003.22(5), Fla. Stat. The
exemption has existed for decades and been interpreted to
prohibit any inquiry into whether the parent’s statement of
religious objection was in good faith, Dep’t of Health v.
Curry, 722 So.2d 874 (Fla. Ist DCA 1998), In reaching its
conclusion, this Court noted that “two very important
social policies” were at issue: “the desire to protect the
public health and welfare and the desire to protect a
parent’s fundamental right to raise his or her child
according to the religious tenets that he or she chooses.”
Id. at 877. When the “two policies collide” the parental
interest is afforded “greater protection .. by prohibiting
any inquiry by the Department into the bona fides of the
parent’s or guardian’s objection.” Id.

Turning back to Mr. Flynn’s claims, the Diocese moved
to dismiss them based on its view that all children to be
enrolled in its schools “must be properly immunized for
the common good” and that this “requirement is a
religious tenet and practice” of the Diocese. It contended
that it could not be compelled by a secular tribunal to
comply with the statutory religious exemption, which
would invade its ecclesiastical sovereignty as to an
internal church policy and violate the First Amendment’s
free exercise and establishment clauses, It said that
resolution of Mr. Flynn’s request to declare his religious
objection valid and *1245 to admit his non-immunized
child to Holy Spirit would “inappropriately entangle [the
trial court] in constitutionally protected church doctrine”
and improperly place it in the position of determining “the
religious morals, tenets and practices of a given religion.”

At the hearing, Mr. Flynn was the only witness, testifying
that “to vaccinate our children would be deep within our
conscience to offend God.” Post-hearing, the Diocese
provided supplemental documentation including excerpts
of the Catholic Church’s Code of Canon Law regarding
the “Role of a Bishop” and the “Recourse Against
Administrative Decrees,’ which the trial court held
“plainly evidence a hierarchical decision-making process”

 

WEESTLAVY ©2019 Thomson Reuters. No claim to original US. Government Works 3
Fiynn v. Estevez, 221 So.3d 1244 (2017)

 

346 Ed. Law Rep. 653, 42 Fla. L. Weekly D1443

and “avenues by which church members may seek redress
as to matters decided by a Bishop.” No materials were
submitted to the trial court that discuss the specific
religious foundation of the Diocese’s prior or current
policies on immunizations (including no Biblical
references or citations), nor did any witness on behalf of
the Diocese testify as to such matters,

In a detailed written order, the trial court denied relief to
Mr. Flynn, holding that the merits of his claim could not
be addressed because of the church autonomy doctrine,
stating the following:

The State of Florida by statute has provided parents
what the Free Exercise Clause of the First Amendment
does not: a right based on religious belief to exempt
their school-age children from mandatory statutory
immunization. In the case at bar, the Court is presented
with a conflict between a statutory right provided to
parents and a Constitutional right provided to the
church. A statute must always yield to the Constitution.

The Florida statute on immunizations, including the
section on religious exemptions, remains valid and
enforceable except that the exemption cannot be
applied to a church in such a manner as to constitute a
governmental intrusion into the church’s right to
determine the operation of its parochial schools. Where
that conflict arises, the statute is unconstitutional as
applied, and the civil courts may not insert themselves
into the operation of the church to compel it to exempt
a student on religious grounds from mandatory
immunization, nor to admit an unimmunized student to
the school.

Because Mr. Flynn had no likelihood of succeeding on the
merits (due to the church autonomy doctrine’s
application), and proved only one of the three other
requirements for injunctive relief,> the trial court denied
relief and dismissed the action. This appeal resulted.

H.

{'] iThe church autonomy doctrine, or ecclesiastical
abstention doctrine, prevents civil courts from deciding
matters that require adjudication of “theological
controversy, church discipline, ecclesiastical government,
or the conformity of the members of the church to the
standard of morals required of them,” Watson v. Jones, 80
U.S. 679, 733, 13 Wall. 679, 20 L.Ed. 666 (1871), such

 

that “secular courts must accept the decision by the
highest ecclesiastical authority on such matters. *1246
The doctrine precludes secular courts from becoming
arbiters of religious matters and the circumvention or
erosion of church doctrine by those who disagree with it?

8lThe doctrine, which has roots in both the free exercise
and establishment clauses of the Umited States
Constitution, U.S. CONST. amend. I (“Congress shall
make no law respecting an establishment of religion, or
prohibiting the free exercise thereof’), has its core
application in cases where a court intrudes on a church’s
autonomous management of its own internal affairs and
property, thereby either burdening or inhibiting the
exercise of religious freedom (free exercise clause) or
fostering an excessive government entanglement with
religion (establishment clause),* The doctrine has parallels
to the “ministers exception” with which it shares the
common feature of allowing churches to exercise their
religious freedoms without governmental interference into
its internal affairs. Hosanna—Tabor Evangelical Lutheran
Church & Sch, v. E.E£.0.C., 565 U.S. 171, 196, 132 §.Ct.
694, 181 L,Ed.2d 650 (2012) (“When a minister who has
been fired sues her church alleging that her termination
was discriminatory, the First Amendment has struck the
balance for us. The church must be free to choose those
who will guide it on its way.”)}, As the Seventh Circuit has
noted, the ministers exception is a misnomer that “tis
better termed the ‘internal affairs’ doctrine” because:

In a religious nation that wants to
maintain some degree of separation
between church and __ state,
legislators do not want the courts to
tell a church whom to ordain (or
retain as an ordained minister}, how
to allocate authority over the affairs
of the church, or which rituals
*1247 and observances are
authentic... The courts are not to
resolve schisms or review
excommunications.

Schleicher vy. Salvation Army, 518 F.3d 472, 475 (7th Cir.
2008) (citation omitted). In Florida, courts have
interpreted the doctrine as a jurisdictional bar, meaning a
claim should be dismissed upon a determination that it
requires secular adjudication of a religious matter. See
Bilbrey v. Myers, 91 So,3d 887, 891 (Fla. Sth DOA 2012)
(noting that most courts deem it an issue of subject-matter

WESTLAYY (© 2079 Thamson Reuters. No claim te onginal US Government Works. 4
Flynn v. Estevez, 221 So.3d 1241 (2017)

 

346 Ed. Law Rep. 653, 42 Fla. L. Weekly D1443

jurisdiction while others deem it a defense or a matter of
justiciability, but stating that “[t]o date, Florida courts
have treated the prohibition as a bar to subject-matter
jurisdiction”).

lThe scope of the doctrine is not unlimited; courts have
held that the application of a neutral law that does not
require inquiry into or resolution of an ecclesiastical
matter may be permissible, for example by the application
of secular tort claims by third parties against a religious
institution,’ allegations of fraudulent misrepresentation,"
or claims of breach of contract.’ As our Court has
observed, a “church or religious organization seeking to
avoid application of a neutral state law must first show
why application of the law requires adjudication of an
ecclesiastical matter.” Archdiocese of Miami, 945 So.2d
at 529; see also Malicki, 814 So.2d at 360 (“[T]he
‘threshold inquiry is whether there ts a conflict between
conduct that is required by law and conduct that is
prohibited by religious principles.’ ”) (quoting Smith v.
O’Connell, 986 F.Supp. 73, 78 (D.R.I. 1997)), Simply
because a church is involved as a litigant does not make
the matter a religious one; instead, inquiry must be made
as to the nature of the dispute and whether it can be
decided on neutral principles of secular law without a
court intruding upon, interfering with, or deciding church
doctrine.

Si '§lThe Diocese claims that resolution of this case
necessarily requires a civil court to decide matters of
church governance and theological controversy, and that,
accordingly, jurisdiction is lacking. Its claim to
ecclesiastical autonomy in this case is well-founded in
many respects though not without its blemishes. First of
all, the focal point of the litigation is the application of a
religious exemption from an otherwise religion-neutral
state immunization law against a religious institution, the
latter seeking immunization from the former. To begin,
neutral state laws compelling immunizations are generally
considered to be constitutionally valid ones that do not
violate religious freedoms.” Florida’s immunization law
falls into this *1248 category," such that we must
necessarily reject Mr. Flynn’s claim at the outset to a
free-standing federal or state constitutional right" of
religious freedom to refuse immunizations for his child as
a condition of school admission. Developments in
immunological medicine and legal doctrine could alter the
current consensus, but no precedent yet exists in support
of a generalized constitutional right against
immunizations.

'IPreliminarily, Mr. Flynn argues that if the Legislature
had wanted a religious school to have the right to refuse
admission on religious grounds to non-immunized student

applicants it could have said so in the statute, But a
legislative license isn’t needed to exercise a constitutional
freedom. Archdiocese of Miami, 945 So.2d at 53]
(“[A]bsent the requirements of the First Amendment ...
the statute must yield to the United States Constitution.”),
Instead, the question properly framed is whether the
Diocese’s constitutional freedoms would be sufficiently
compromised if civil courts compel the admission of
non-immunized students to its private, religious schools.

Turning to the religious exemption, whether the Diocese
must comply with it by honoring Mr. Flynn’s statutory
right to except his son from immunization at the school
presents a novel question. At first glance, the exemption
is neutral in the sense that it does not limit itself to a
specific religion; require inquiry into the motivations or
sincerity of the beliefs of those who invoke the
exemption;"* or permit *1249 governmental discretion as
to what constitutes a valid or recognized religion under
the exemption.” As our Court has held, the Legislature
could have written the exemption to require some degree
of inquiry as to the genuineness of the religious objection,
but it did not; indeed, the Legislature may have deemed it
ill-advised to give the State the power to do so, which
would inject the government into religious disputes,
Curry, 722 S0.2d at 877 (noting the potential for “danger”
of giving the Department of Health “the authority to
determine the bona fides of such objections would pose to
the free exercise of religion guaranteed by both the
federal and state constitutions”),

lFor similar reasons, it becomes apparent that the
application of the statutory exemption to the Diocese is
problematic due to the intramural ecclesiastical kerfuffle
that underlies this dispute. The Diocese has a
religiously-based immunization policy with which one of
its members disagrees; Mr. Flynn seeks the power of the
State to compel the Diocese to depart from its
point-of-view and admit his non-immunized son. But
doing so would further his own religious views at the
expense of the Diocese’s on the topic of immunizations.
We are convinced that a secular court should not be
making the judgment as to which side’s religious view of
immunization is to be respected. Emp’t Div.. Dep’t of
Human Res. of Or, vy, Smith, 494 U.S. 872, 877, 110 S.Ct.
1595, 108 L.Ed.2d 876 (1990) (“The government may not
.. lend its power to one or the other side in controversies
over religious authority or dogma.”), superseded by
statute, Religious Freedom: Restoration Act, 42 U.S.C.A,
§ 2000bb(b)(1) (Nov. 16, 1993), held unconstitutional by
Cty. of Boerne v. Flores, 521 U.S. 507, 117 S.Ct, 2157,
138 L.Ed.2d 624 (1997), Unlike other church autonomy
cases, the unique feature of this one is that both parties
assert Catholic religious dectrine as the basis for their

 

WESTLAYY ©2012 Thomson Reuters. Na claim tao anginal US Government Works 5
Fiynn v. Estevez, 221 So.3d 1241 (2017}

 

346 Ed. Law Rep. 653, 42 Fla. L. Weekly D1443

litigation positions, which cautions against a secular court
wading into the squabble.'* We do not suggest a different
result if a Presbyterian, Hindu, or Jewish parent asserted a
religious objection at Holy Spirit, but the wholly
intra-church nature of the dispute makes resolution of the
legal question more straight-forward,

Moreover, we have little pause in concluding that the
issue of immunization is simultaneously a
secular/scientific one as well as one involving religious
faith and ecclesiastical morality; most matters of public
concern have concurrent viewpoints from secular,
scientific, religious, and moral perspectives. Every state
requires that students be vaccinated (excepting out those
with medical contraindications and the like)," reflecting
the secular, scientific *1250 consensus that immunization
is necessary; at the same time, all but three states have
statutory religions exemptions, reflecting that
immunization has a pervasive and obvious religious
dimension in our Nation.” In light of the near
countrywide availability of a statutory right to object to
compulsory student vaccinations on religious grounds, we
cannot hold, as Mr. Flynn asserts, that resolution of the
conflict between his religious objection and the Diocese’s
immunization policy is a purely secular one, requiring
only the application of neutral legal principles. Civil
courts may adjudicate a dispute under the neutral
principles of law approach provided they do not make
“inquiry into religious doctrine” and are not “resolving 4
religious controversy” in doing so. Se, Conference Ass’n
of Seventh-Day Adventists, Inc. v. Dennis, 862 So.2d
842, 844 (Fla. 4th DCA 2003) (citing Jones v. Wolf, 443
U.S, 595, 602-04, 99 S.Ct. 3020, 61 L.Ed.2d 775 (1979)).
Refereeing a religious dispute about student immunization
between a Catholic diocese and one of its parishioners
requires deciding which religious view should prevail, a
function from which a secular court should abstain. The
Diocese is hierarchical,?! its official documents showing
that it is the highest authority on internal religious matters
within its geographic area, We are not presented with a
“purely secular” dispute involving a church and a third
party; instead, we have a religious disagreement between
a church and one of its members for which abstention is

appropriate.

 

Mr. Flynn claims the Diocese’s vaccination policy must
be actually rooted in a specific religion doctrine, tenet, or
text, and that its “general concern about the ‘common
good ’” is a religiously ineffectual basis for invoking the
abstention doctrine. Though the trial court wasn’t
presented with the specific religious basis for the
Diocese’s new policy,” we find no fault in *1251 its
conclusion that “immunizations of children attending
Catholic schools is an issue of faith, discipline, and

Catholicism [that] can only properly be determined by the
church and not by the civil courts.” Courts are in no more
of a position to compel the Diocese to provide a sufficient
quantum of passable proof that its view of immunization
is consistent with the Catholic faith than to do so as to Mr,
Flynn’s personal views of Catholic doctrine on the very
same subject. See Malicki, 814 So.2d at 355-56 (“ ‘Xt is
not within the “judicial function and judicial competence”
’ of civil courts to determine which of two competing
interpretations of scripture are correct”) (quoting United
States v. Lee, 455 U.S, 252, 256, 102 8.Ct. 1051, 71
L.Ed.2d 127 (1982)). Mr. Flynn points out that he has no
duty to prove that his objection is religious, citing Curry,
yet he insists that the Diocese must provide adequate
proof that sufficiently grounds its religious viewpoint in
specific church tenets. We can’t help but note the
incongruity of giving primacy to a parishioner’s religious
viewpoint that is contrary to that of his mother-church on
the same topic; respectfully, it would be an odd role
reversal—a devotee’s tail wagging the corpus of church
leadership—to do so, Schleicher v. Salvation Army, 518
F.3d 472, 477 (7th Cir, 2008) (workers administering
Salvation Army rehabilitation centers and thrift shops fall
within ministers exception, cautioning that the
“eommercial tail must not be allowed to wag the
ecclesiastical body”). On this point, we find no fault with
the trial court’s conclusion that the Diocese’s student
immunization policy is a matter of “faith, discipline, and
Catholicism” that furthers the “public good,” particularly
as to those who are poor or afflicted with diseases and
other maladies who benefit from an immunized populace.
That the Diocese’s policy happens to be consistent with
secular notions of the “public good” does not diminish or
negate its religious nature. Given that the issue of student
immunization is one of widespread theological debate,
and that the dispute in this case is purely intra-church, we
see no basis for remanding to compel the Diocese to
explicate the ecclesiastical particulars of its policy.

Moreover, the Catholic Church’s governance of its
parochial schools is inherently religious, its obvious
mission being the transmission of its religious values, as
recognized in caselaw beginning decades ago. See, e.g.,
Ams. United for Separation of Church & State v. Oakey,
339 F.Supp. 545, 551 (D. Vt. 1972} {noting that both
parties agreed that “Roman Catholic parochial schools ...
are a part of the religious mission of the Catholic Church”
and that “f{ajll the church schools are vehicles for
transmitting the faith of the sponsoring church to the next
generation”); see also Lemon v. Kurtzman, 403 U.S. 602,
616, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971) (noting district
court findings that “parochial schools constituted ‘an
integral part of the religious mission of the Catholic
Church’ ” making them “ ‘a powerful vehicle for

 

WEETI AMY «©2719 Thomson Reuters No claim ta original US Government Works 5
Flynn v. Estevez, 221 So.3d 1241 (2017)
346 Ed. Law Rep. 653, 42 Fla. L. Weekly D1443

transmitting the Catholic faith to the next generation’ ”).
In this context, courts have been cautious to interfere with
matters of church governance of schools and educational
*1252 endeavors, the thought being that a church’s
educational mission is part of its central nervous system
as an inculcator of spiritual values.4 This makes sense
because protecting churches from secular intrusion into
inculeation of core religious tenets is a foundational
principle animating the doctrine,’ The degree of risk of
governmental intrusion into and possible entanglement
with the Diocese’s operation of its school as to
immunization policy is uncertain. On the one hand, the
state compels that the Diocese have a policy that excepts
religious objectors and that some record-keeping be done;
on the other hand, the impact of allowing non-immunized
students to matriculate—contrary to the Diocese’s
religious policy—undermines religious authority and
sends the message that the secular government can, by
statute, take away a constitutional freedom. It would be
akin to a final judgment on a religious matter:

Such a judgment could cause confusion, consternation,
and dismay in religious circles. The commingling of
religious and secular justice would violate not only the
injunction in Matthew 22:21 to “render unto Caesar the
things which are Caesar’s, and unto God the things that
are God’s,” but also the First Amendment, which
forbids the government to make religious judgments,
The harm of such a governmental intrusion into
religious affairs would be irreparable ...

McCarthy, 714 F.3d at 976 (discussing the irreparable
harm from allowing a jury to decide whether a nun was a
member of the church in the context of the collateral order
doctrine, which allows for interlocutory appeals). If
anything, the potential harm from secular intrusion on the
Diocese’s religious governance of its schools is enough to
warrant pause; as we said recently, “the controversy is
solely over how the Church should govern itself—an
essentially *1253 religious matter.” Rosenberger, 72
So.3d at 204. To interlineate our holding in that case with
this one, “[w]e can discern no way under the facts of this
case to draw a clean line between essentially religious
matters protected by the First Amendment and matters of
[immunization] law.” Id. at 204-05.

I.

In this case, a Catholic parent’s statutory religious
exception for student immunizations runs head-on into the

Catholic Church’s constitutional religious freedoms to
operate its parochial schools without governmental
interference. The trial court was correct to abstain from
deciding whose religious views on the matter should
prevail,

AFFIRMED,

BILBREY, J., concurs with opinion, KELSEY, J.,
concurs in result only with opinion.

BILBREY, J., concurring.

I join in Judge Makar’s opinion. I write separately to
emphasize that although this case involves an
“intramural” dispute with adherents of the same religion,
the church autonomy doctrine would apply even if Mr.
Flynn was not Catholic. The doctrine simply holds that a
state or federal court generally cannot intervene in matters
of church affairs. There are, as Judge Makar explains,
certain important exceptions to this limitation on
jurisdiction which do not apply here. Application of the
church autonomy doctrine does not require a dispute
between two religious points of view.

The “church autonomy doctrine” arises from “‘a long line
of Supreme Court cases that affirm the fundamental right
of churches to ‘decide for themselves, free from state
interference, matters of church government as well as
those of faith and doctrine.’ ” EEOC v, Catholic Univ. of
Am., 83 F.3d 455, 462 (D.C, Cir. 1996) (quoting Kedroff
y. St. Nicholas Cathedral of Russian Orthodox Church in
N. Am., 344 U.S. 94, 116, 73 S.Ct. 143}; Bryce v.
Episcopal Church in the Diocese of Colorado, 289 F.3d
648 (10th Cir. 2002). The doctrine does not shield a
church from liability in tort or for breach of contract.
Rayburn v. General Conference of Seventh-Day
Adventists, 772 F.2d 1164, 1168 (4th Cir.1985); Bryce,
289 F.3d at 657, Also, certain hiring practices may be
subject to scrutiny. Raybum, 772 F.2d at 1171; Bryce,
289 F.3d at 657; Malicki v. Doe, 814 $0.2d 347 (Fla,
2002). Before applying the doctrine, it must be first
determined with the conduct being challenged is “rooted
in religious belief.” Wisconsin v. Yoder, 406 U.S. 205,
215, 92 S.Ct. 1526, 32 L.Ed.2d 15 (1972). Here, the
conduct being challenged is the Diocese’s decision to
require immunization, a requirement that is said to be
religiously based.

All that is required for application of the doctrine is for a

 

VEESTLAYY ©2013 Thomson Reuters No cian to origing LES Government Works

?
Flynn v. Estevez, 221 So.3d 1241 (2017)
346 Ed, Law Rep. 653, 42 Fla. L. Weekly D1443

church or ecclesiastical body to take a position on
religious grounds; it matters not that the opponent of the
church have a religious basis in opposition. As Judge
Makar observes, “the Catholic’s Church governance of its
parochial schools is inherently religious, its obvious
mission being the transmission of religious values....”
(Maj. Op. at 1251). In my view, that is all that is needed
in order to invoke the “church autonomy doctrine.”
Whatever rights Mr. Flynn may have under section
1003.22(5)(a), Florida Statutes, such rights are of no
consequence under the doctrine. Mr. Flynn’s only
recourse would be to find an exception to the application
of the doctrine, which he has not done.

Perhaps all of the above is a minor point. But, ] would not
want to create the notion that the invocation “church
autonomy doctrine” depends on a clash of theological
*1254 or religious views. The doctrine’s reach is greater
than that.

KELSEY, J., concurring in result only.

This case can be resolved easily and expeditiously under
well-settled precedent. The Diocese asserted the
common-good principle as a foundational religious tenet
supporting its vaccination requirement, The law does not
require the Diocese to defend or substantiate its beliefs,
but the Diocese indicated that it derived this tenet from
well-known Biblical admonitions to elevate the interests
of others above one’s own. See, e.g, Leviticus 25:35
(imposing obligation to relieve the poverty of others);
Matthew 7:12 (articulating the “Golden Rule” of giving
others the same consideration and treatment you would
want to receive); Matthew 22:37-39 (commanding to love
others as much as self); Philippians 2:1-8 (admonishing
to consider others more important than self). See
Gwyneth A. Spaeder, The Moral Obligation te Vaccinate:

Footnotes

Autonomy and the Common Good, Nat’! Cath. Bioethics
Q,, Summer 2016, at 245, 245, 247,

Although a vaccination requirement may create a moral
dilemma for Catholics and others who oppose the
development of vaccines using cell lines from tissue
harvested from abortions—see id. at 249~5]—that was
not Mr, Flynn’s objection. Mr. Flynn disagreed with the
Diocese’s common-good tenet, instead asserting his
contrary belief in the supremacy of what he considered a
faith-based “well-formed consciences of parents” right
with respect to matters involving their children,
particularly introducing foreign substances into their
children’s bodies. Mr. Flynn also argued that the
availability of a statutory exemption from vaccination
under section 1003.22(5)(a) of the Florida Statutes
trumped the Diocese’s First-Amendment rights.

The trial court correctly refused to become entangled in
this dispute. Our Constitutional protections according to
their plain meaning and longstanding application do not
allow the government to reject a religious tenet or re-label
it as secular in order to subject a religious institution or an
individual to government control. Amend. 1, U.S. Const.
(embodying Free—-Exercise Clause and Establishment
Clause); Malicki_v. Doe, 814 So.2d 347, 355-56, 360
(Fla, 2002) (recognizing prohibition of government and
judicial entanglement in matters of church governance,
faith, and doctrine); Malichi v. Archdiocese of Miami,
945 So.2d 526, 529 (Fla. Ist DCA 2006) (enforcing
church autonomy doctrine}.

All Citations

221 So,3d 1241, 346 Ed. Law Rep. 653, 42 Fla. L.
Weekly D1443

1 The Diocese points out that no written objection is in the record, but Mr. Flynn’s testimony on the matter is sufficient and the
trial court’s finding that Flynn “provided Holy Spirit Catholic School and Bishop Estevez a written objection pursuant to [the

statute]” is not in dispute.

2 See States With Religious and Philosophical Exemptions From School Immunization Requirements, National Conference of State
Legislatures (Aug. 23, 2016) at http://www.ncst.org/research/health/school-immunization-exemption-statelaws.aspx (“Al}] 50
states have legislation requiring specified vaccines for students.”).

3 The statutory definition notes that a “private school may be a parochial, religious, denominational, for-profit, or nonprofit

school.” § 1002.01(2), Fla. Stat. (2007}.

4 Section 1002.42(6}a) {2016}, Florida Statutes, states that the “governing authority of each private school shall: (a) Require

 

WESTLAYY © 2079 Thomson Reuters No claim to original li S Government Works 5
Flynn v. Estevez, 221 So.3d 1241 (2017)
346 Ed. Law Rep. 653, 42 Fia. L. Weekly 01443

10

11

i2

WESTLAW ©2079 Thomson Peuters No cial to anginal US. Government Works g

students to present a certification of immunization in accordance with the provisions of s. 1003.22(3)-(11}.” In turn, section
1003.22, Florida Statutes, which deals with school-entry health examinations and immunizations, states that “Each district school
board and the governing authority of each private school shall establish and enforce as policy that, prior to admittance to or
attendance in a public or private school, grades kindergarten through 12, or any other Initial entrance into a Florida public or
private school, each child present or have on file with the school a certification of immunization for the prevention of those
communicable diseases for which immunization ts required by the Department of Health ....” § 1003.22(4), Fla, Stat. (2017). The
Diocese’s participation in the Florida Tax Credit Scholarship Program also requires that it comply with these requirements as to
immunizations and its exemptions. See § 1002.421(1)}, Fla, Stat, (2013) (“A Florida private school participating in the Florida Tax
Credit Scholarship Program ... must comply with all requirements of this section in addition to private school requirements
outlined in s. 1002.42."}.

In denying injunctive relief, the trial court concluded that Mr. Flynn had no adequate remedy at law, but that irreparable injury
would not result because his child “may attend public school, where he may avail himseif of Florida’s religious exemption from
mandatory immunization, or he may attend another private {including religious} school {that] permits him to claim such
exemption.” As to the public interest, the trial court found it would be served if more, rather than fewer, school children were
immunized.

Malichi v, Archdiocese of Miami, 945 So.2d 526, 529 (Fla. 1st DCA 2006); see Watson, 80 U.S, at 727 (“[Wjhenever the questions
of discipline, or of faith, or ecclesiastical rule, custom, or law have been decided by the highest of these church Judicatories to
which the matter has been carried, the legal tribunals must accept such decisions as final, and as binding on them, in their
application to the case before them."}; see also Kedroff v. St. Nicholas Cathedral of Russian Orthodox Church in.N. Am. 344 U.S,
94, 116, 73 S.Ct. 143, 97 L.Ed. 120 (1952) (“[Watson v. Jones] radiates ... a spirit of freedom for religious organizations, an
independence from secular contro! or manipulation, in short, power to decide for themselves, free from state interference,
matters of church government as well as those of faith and doctrine.”}.

 

 

See Serbian E. Orthodox Diocese for U.S. of Am. & Canada v, Milivojevich, 426 U.S. 696, 709, 96 S.Ct, 2372, 49 L.Ed.2d 151 (1976)
( “First and Fourteenth Amendments mandate that civil courts shall not disturb the decisions of the highest ecclesiastical tribunal
within a church of hierarchical polity, but must accept such decisions as binding on them, in their application to the religious
issues of doctrine or polity before them.”}; Watson, 80 U.S. at 729 (“But it would be a vain consent and would lead to the total
subversion of such religious bodies, if any one aggrieved by one of their decisions could appeal to the secular courts and have
them reversed.”); McCarthy v, Fuller, 714 F.3d 971, 975 (7th Cir. 2013) ("A secular court may not take sides on issues of religious
doctrine.”}. Of course, “[a] secular court must be allowed to decide ... whether a party is correct in arguing that there is an
authoritative church ruling on an issue, a ruling that removes the issue from the jurisdiction of that court.” McCarthy, 714 F.3d at

976.

See, e.g. Kedroff, 344 U.S. 94, 73 S.Ct. 143 (statute transferring control of churches violates free exercise of religion}; Watson, 80
U.S, 679 (pre-incorporation case involving dispute between members of church); Rosenberger v. Jamison, 72 $0.3d 199, 203 (Fla.
‘ust DCA 2011) (holding that because “the underlying dispute concerns the Church’s form of governance ... the First Amendment
prohibits civil courts from adjudicating such ecclesiastical matters”); Archdiocese of Miami, 945 So.2d at 532 (adjudicating
Catholic priest’s claim to workers compensation “would excessively entangle civil courts in the resolution of a completely internal
church matter involving no third parties”).

See Malicki v, Doe, 814 So.2d 347, 351 (Fla. 2002) {“First Amendment does not provide a shield behind which a church may avoid
liability for harm caused to an adult and a child parishioner arising from the alleged sexual assault or battery by one of its
clergy.”}; Bilbrey, 91 So.3d at 891 (church autonomy doctrine does not preclude claims based on neutral tort principles such as
defamation and breach of fiduciary duty).

See Favalora v. Sidaway, 995 So.2d 1133, 1135 (Fla. 4th DCA 2008) (holding that church autonomy doctrine does not bar claims
arising from fraudulent misrepresentation that induces another to drop a civil suit).

Bendross v. Readon, 89 S0.3d 258, 261 (Fla, 3d DCA 2012} (holding that neutral statute governing not-for-profit corporations
could be applied “without inquiry into religious doctrine and without requiring the court to interpret the policies or practices of

the [church], the abstention doctrine does not bar this case”),

See Phillips v, City of N.Y., 775 F.3d 538, 543 (2d Cir. 2015) (“[M]andatory vaccination as a condition for admission to school does
not violate the Free Exercise Clause.”) (agreeing with Workman vy. Mingo Cty. Bd. of Educ., 419 Fed.Appx. 348, 353-54 (4th
Cir.2024} and citing Prince v. Mass., 321 U.S. 158, 166-67, 64 S.Ct, 438, 88 L.Ed. 645 (1944), cert. denied sub nom., Phillips v. City

 
Flynn v. Estevez, 221 So.3d 1241 (2017)

 

346 Ed. Law Rep. 653, 42 Fla. L. Weekly D1443

13

14

15

16

17

18

19

20

of N.Y..N.Y., —U.S. ——<=, 136 S.Ct, 104, 193 L.Ed.2d 37 (2015); Boone v. Boozman, 217 F.Supp.2d 938, 954 (E.D. Ark. 2002}
{The Supreme Court has long recognized that a state may require public.and private school children to be immunized. The
constitutionally-protected free exercise of religion does not excuse an individual from compulsory immunization; in this instance,
the right to free exercise of religion and parental rights are subordinated to society's interest in protecting against the spread of
disease.”}; Douglas Cty. v. Anaya, 269 Neb. 552, 694 N.W.2d 601, 608 (2005) (law requiring metabolic testing of newborns “is a
neutral law” that applies “to all bables born in the state and does not discriminate as to which babies must be tested. Its purpose
is not directed at religious practices or beliefs.”); see generally Prince, 324 U.S. at 166-67, 64 S.Ct. 438 (persuasive dicta saying
that the “right to practice religion freely does not include liberty to expose the community or the child to communicable disease
or the latter to ill health or death”); see also Sean Coletti, Taking Account of Partial Exemptors in Vaccination Law, Policy, and
Practice, 36 Conn. L. Rev. 1341, 1342 (2004) (footnotes omitted) (“Today, mandatory vaccination statutes stop the epidemic
spread of disease through less than universal vaccination; this effect is commonly referred to as ‘herd immunity.’ While a certain
number of vaccinations are considered ‘mandatory’ in every state for public schoo! attendance, the compulsory nature is limited
to the exclusion of unvaccinated children during outbreaks, while unvaccinated preschoolers can be barred fram school
altogether.”).

See Moore v. Draper, 57 $0.2d 648, 650 (Fla. 1952} {“Religious freedom cannot be used as a cloak for any persen with a
contagious or infectious disease to spread such disease because of his religion.”).

In relevant part, the Florida Constitution says: “There shall be no law respecting the establishment of religion or prohibiting or
penalizing the free exercise thereof. Religious freedom shall not justify practices inconsistent with public morals, peace or
safety.” Art. |, § 3, Fla. Const. (2017).

See Children’s Healthcare Is a Legal Duty, Inc. v, Min De Parle, 212 F.3d 1084, 1090 (8th Cir. 2000) (replacement of sect-specific
language with neutral language “does not facially differentiate among religious sects, for its terms, legislative history, and effect
all suggest denominational neutrality”).

See Curry, 722 $o.2d at 877 (holding that when the “desire to protect the public health and welfare” conflicts with the “desire to
protect a parent's fundamental right to raise his or her child according to the religious tenets that he or she chooses, ... greater
protection [will] be afforded to the latter by prohibiting any inquiry by the Department into the bona fides of the parent’s or
guardian’s objection”).

See Boone, 217 F.Supp.2d at 942 (statute that creates exemption where “immunization conflicts with the religious tenets and
practices of a recognized church or religious denomination of which the parent or guardian is an adherent or member” heid to be
unconstitutional}.

We recognize the seeming anomaly, as did the trial court, that Mr. Flynn may exercise his religious exemption at a public school,
a non-retigious private school, or even a private religious school that wishes to recognize it, which exists for two primary reasons
related to a constitution’s hierarchy of values. First, Florida’s education laws, like those of most states, require religious
accommodation by public and private schools but grant private religious schools more leeway in the operation of their schools to
preserve free exercise rights. Second, constitutional rights create asymmetries in favor of protected freedoms such that statutory
and other lesser rights must give way if they conflict ar cannot coexist with the former,

See Martha McCarthy, Student Vaccination Requirements: Can Nonmedical Exemptions Be Justified?, 320 Ed. Law Rep. 591,
595 (2015) { “Every state allows medical exemptions for children who are medically fragile, have compromised immune systems,

or for some other medical reason should not be vaccinated.”).

States With Religious and Philosophical Exemptions From School immunization Requirements, National Conference of State

Legislatures (Aug. 23, 2016) at http://www.neslorg/research/health/school-immunization-exemption-statelaws.aspx. Notably,

eighteen states “allow philosophical exemptions for those who object to immunizations because of personal, moral or other

beliefs.” Id. As two commentators recently noted:
Religious objections are complex in nature. State legislators considering religious exemptions must grapple with the tension
between preserving parents’ First Amendment interests in religious freedom and maintaining herd immunity to protect public
health, Additionally, unlike a medical diagnosis which can be clinically assigned by a licensed health professional, religious
exemptions are uniquely personal in nature and may not fit any recognized metric. Religious practice and belief is highly
individualized and there is often a great deal of disagreement regarding religious objection or acceptance of vaccination even
within individual religions.

Christine Kiracofe, and Nicholas Atwood, Giving Kids A (Required) Shot: Mandatory Vaccination Laws and Exceptions for Public

 

WESTLAYY € 2079 Thomson Reuters No clarm te anginal LIS Government Works 40
Flynn v. Estevez, 221 So.3d 1241 (2017)

 

346 Ed. Law Rep. 653, 42 Fla. L. Weekly 01443

21

22

23

24

25

K-12 Students in the United States, 324 Ed. Law Rep. 611, 614 {2016}.

Kedroff, 344 U.S. at 110, 73 S.Ct. 143 ("Hierarchical churches may be defined as those organized as a body with other churches
having similar faith and doctrine with a common ruling convocation or ecclesiastical head.”}.

As our supreme court has noted:
A court ... must determine whether the dispute “is an ecclestastical one about ‘discipline, faith, internal organization, or
ecclesiastical rule, custom or law,’ or whether it is a case in which [it] should hold religious organizations liable in civil courts
for ‘purely secular disputes between third parties and a particular defendant, albeit a religiously affiliated organization.’ ”
Malicki, 814 So.2d at 357 (citations omitted).

 

After appellate briefing concluded, the Diocese filed as supplemental authority an article from a Catholic bioethics center that
sets forth a detailed discussion of the religious and moral underpinnings establishing that immunization is a religious duty of
Catholics. Gwyneth A. Spaeder, The Moral Obligation to Vaccinate: Autonomy and the Public Good, 16.2 National Catholic
Bloethics Quarterly 245 (2016). The article—which does not purport to be an authoritative document or sacred text of the
Catholic Church—Is akin to a secondary authority, much like a law review, that advocates a viewpoint on the matter. Though we
do not rely upon it substantively, we view it as supportive of the conclusion that the trial court confronted an inherently religious
question that justified abstention.

See Oakey, 339 F.Supp. at $51 (issuing injunction to prevent state government from implementing statute limiting aid to schools
to the teaching of specific secular subjects); Diaikan y. Roodbeen, 206 Mich.App. 591, 522 N.W.2d 719, 720 (1994); (upholding
lack of jurisdiction over claim that religious school denied student admission, saying “there can be no distinction between a
church providing a liturgical service in its sanctuary and providing education imbued with its religious doctrine in its parochial
schoot”}; In re St. Thomas High Sch., 495 $.W.3d 500 (Tex. Ct. App. 2016) (upholding application of ecclesiastical abstention
doctrine to expulsion of student); see also N.LR.B. v. Catholic Bishopof Chi., 440 U.S. 490, 502, 99 S.Ct. 1313, 59 L.Ed.2d 533
(1979) {interpreting federal statute to avoid “a significant risk that the First Amendment will be infringed” via the National Labor
Relations Board’s encroachment on operations of church-operated schools).

 

Indeed, matters of religious faith and governance oftentimes arise in the public schools, involving activities such as prayer, saying
the Pledge of Allegiance or saluting the flag, teaching religion and the use of religious texts, curricular decisions such as the
evolution/creationism and contraceptive debates, and dress codes. See, e.g., Santa Fe Indep. Sch, Dist, v. Boe, 530 U.S. 290, 120
S.Ct, 2266, 147 L.Ed.2d 295 (2000) (student-led, student-initiated invocations prior to football games}; Lee v. Weisman, 505 U.S.
577, 112 S.Ct. 2649, 120 L.Ed.2d 467 (1992} (“nonsectarian” prayer by clergyman at graduation ceremony); Wallace v. Jaffree
472 U.S, 38, 105 S.Ct. 2479, 86 L.Ed.2d 29 (1985) (daily period of silence for meditation or voluntary prayer}; Lemon, 403 U.S.
602, 91 5.Ct. 2105 {textbooks and instructional materials); Tinker v. Des Moines Indep, Cmty. Sch. Dist, 393 U.S. 503, 89 5.Ct.
733, 21 L.Ed.2d 731 (1969) (wearing armband as protest of Vietnam war); Sch. Dist. of Abington Tp., Pa. v. Schempp, 374 U.S,
203, 83 S.Ct. 1560, 10 L.Ed.2d 844 (1963} (bible reading and prayer); Engel v. Vitale, 370 U.S. 421, 82 S.Ct. 1261, 8 LEd.2d 601
(1962) (program of daily classroom invocation); W. Va. State Bd. of Educ. v. Barnette, 319 U.S. 624, 63 S.Ct. 1178, 87 LEd. 1628
(1943) (saluting flag). A private religious school might deem these activities compulsory for its student body as means of
establishing proper morals and devotion to one’s religion or country, a decision shielded by its religious freedom rights.

 

End of Document © 2019 Thomson Reuters. No claim to original U.S, Government Works.

 

WESTLANY €: 2019 Thomson Reuters. No clam to anginal US Government Works. 41
